In an action by former members of a fire department, who had been dismissed therefrom, for a judgment declaring (1) that article VI of the Rules and Regulations of the Board of Commissioners of the Westbury Fire District governing the removal of volunteer members of the fire department is null and void, (2) that their dismissal by the Board of Fire Commissioners (which approved the action of the Board of Officers of the Westbury Fire Department) is null and void, and (3) that they are members in good standing, and for other relief, the appeal is from *842a judgment entered on an order granting respondents’ motion for summary-judgment dismissing the complaint. Judgment unanimously affirmed, without costs. The Board of Fire Commissioners had the power and discretion to approve the recommendation of the Board of Officers and to dismiss appellants for absenteeism at fires and meetings, without serving charges on appellants and without granting them a hearing (General Municipal Law, § 209-1; Town Law, § 176, subd. 11; Rules & Regulations of Bd. of Commrs. of Westbury Fire Dist., art. VI; see, e.g., Matter of Marks v. Gombert, 225 App. Div. 876, affd. 251 N. Y. 542). We do not pass on the issue as to whether appellants were barred from relief because they did not institute an article 78 proceeding and did not institute the instant action within four months after their dismissal. We do not determine whether a volunteer member, who was dismissed for absenteeism at fires and meetings without a hearing and without charges being served on him, has an adequate remedy by an article 78 proceeding or whether he has any remedy at all by an article 78 proceeding (see General Municipal Law, § 209-1; cf. Colodney v. New York Coffee & Sugar Exch., 4 A D 2d 137, affd. 4 N Y 2d 698). Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.